DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites the limitation that the factor is based at least in part on accessing a look-up table and “providing custom look-up table to the gas meter based on testing the gas meter.” It is unclear if the step of testing the gas meter and forming the lookup table is part of the method being claimed, or if it takes place prior to the method of claim 18 (and parent claim 14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satou et al. US Patent Application Publication 2016/0370215 (hereinafter referred to as Satou).
Regarding claim 6, Satou discloses a gas meter as seen in fig. 1, fig. 19 and fig. 20 comprising a manifold 40 comprising a first connector 9c, a second connector (located behind 9c in fig. 20) and an exhaust port 7a. A sensor module 9 is connected to the first connector of the manifold and configured to measure a first gas flow through the sensor module and into the manifold. Satou further discloses a bypass module (element 10 in fig. 20) connected to the second connector of the manifold to direct a second gas flow having a second gas flowrate through the bypass module 10.
Regarding claims 10 and 12, Satou discloses a third connector 9c of the manifold and a second bypass module 10 connected to the third connector as shown in fig. 20.
Regarding claim 13, Satou discloses an enclosure 1 having an entry point 4 and an interior cavity, wherein the senor module and the bypass module are on a first side of the cavity and the entry point is on a second side of the cavity that is opposite the first side (fig. 1).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou and Hutton US Patent 5,868,155 (hereinafter referred to as Hutton).
Regarding claim 1, Satou discloses a gas meter as seen in fig. 1, fig. 19 and fig. 20 comprising an enclosure 1 defining an inlet port 4, an outlet port 5 and an interior cavity. Fig. 20 which uses the same features as fig. 1 in a different embodiment illustrates a manifold 40 located within the interior cavity of the enclosure, comprising a first connector 9c, a second connector (located behind 9c in fig. 20) and a third connector 10c, wherein the manifold 40 is connected to the outlet port to exhaust gas through the outlet port (paragraph 0122). A sensor module 9 is connected to the first connector of the manifold and configured to measure a first gas flow rate from the interior cavity of the enclosure, through the sensor module and out the outlet port. Satou further discloses a bypass module (element 10 in fig. 20) connected to the second connector of the manifold to direct a second gas flow having a second gas flowrate from the interior cavity of the enclosure 1, through the bypass module 10, through the manifold 40 and out the outlet port 5. Satou does not explicitly disclose the use of a plug connected to the third detector to block gas flow from entering the manifold through the third detector as claimed. Hutton discloses as shown in fig. 5, a valve manifold for handling of a fluid flow in which a plug 36 can be added to a connector of a manifold 10. 
Regarding claim 4, the bypass module of Satou has a passage that is approximately the same as the flow passage of the sensor module as claimed. 
Regarding claim 5, Satou discloses a second sensor module (seen at numeral 10 in fig. 20) which would likewise inherently comprise a processor and memory device. As the processor would be able to compare the date from the sensor module and the second sensor module in the claimed manner, the structural limitations of the claim are taught and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 2, 7-9, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou and Hutton as applied to claim 1 above, and further in view of Naganuma US Patent Application Publication 2016/0341584 (hereinafter referred to as Naganuma).
Regarding claim 2, the ultrasonic flow rate measuring unit 9 of Satou would inherently comprises a processor to determine the flowrate through the meter using input comprising a measured flowrate through the sensor module 9. Satou does not 
Regarding claims 7-9, the ultrasonic flow rate measuring unit 9 of Satou would inherently comprises a processor to calculate a flowrate through the meter using input comprising a measured flowrate through the sensor module 9 and a number of bypass modules. Satou does not explicitly disclose the multiplicative factor based on the measured flow rate (claim 7), the ratio between flow rates (claim 8) or the adjustment (claim 9) as claimed. Naganuma teaches a gas flow meter which determines a flow rate by measuring a flow and adjusting it (regulating) based on the measurement (paragraphs 0047-0049). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Naganuma with those of Satou in order to adjust or analyze the data in any known manner to more accurately measure and control flow in the system since the processor would be capable of operating in such a manner.

Regarding claim 14, Satou discloses a method for measuring a gas flow comprising receiving a first gas flow having a first gas flow rate (through element 4 in fig. 1) into an interior of a gas meter, measuring a second gas flow rate (though element 10 in fig. 20) to thereby obtain a measured second gas flowrate, wherein the measuring is performed by a sensor module and the second gas flow is a portion of the first gas 
Naganuma teaches a gas flow meter which determines a flow rate by measuring a flow and adjusting it (regulating) based on the measurement of a bypass 13 (paragraphs 0047-0049) which uses a factor as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Naganuma with those of Satou in order to provide similar teachings to the flow of the system and to determine the first flow rate by using the bypass measurements in order to more accurately measure and control flow in the system.
Regarding claim 16, Satou discloses multiple bypass modules as seen in fig. 20, wherein bypassing the third gas flow would comprise bypassing the though the plurality of bypass modules as claimed. 
Regarding claim 17, Satou discloses two sensor modules but does not explicitly disclose comparing their outputs to determine if the gas meter should be replaced. Examiner takes official notice that redundancy and comparison between sensing elements was known at the time of invention and it would have been obvious to have used such a design to determine if a variance is present which would indicate malfunctioning sensors which need replacement. 
claim 20, Satou discloses measuring the second gas flow rate through the second flow module and bypassing the third gas flow through the bypass module and at least one other bypass module into the manifold illustrated in fig. 20.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou and Naganuma as applied to claim 1 above, and further in view of Husain US Patent 5,509,305 (hereinafter referred to as Husain).
Regarding claim 3, Satou and Naganuma disclose the claimed invention but do not explicitly disclose the use of a baffle as claimed. Husain teaches a flow meter which uses baffles that can help to direct the flow therein (fig. 2, 2A and 2B). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the baffles of Husain with those of Satou and Naganuma in order to better control the flow in the system in a more consistent manner.

Claim 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou and Naganuma as applied to claim 1 above, and further in view of Hutton.
Regarding claims 11 and 19, Satou and Naganuma teach the claimed invention but does not explicitly disclose the use of a plug connected to the third detector to block gas flow from entering the manifold through the third detector as claimed. Hutton discloses as shown in fig. 5, a valve manifold for handling of a fluid flow in which a plug 36 can be added to a connector of a manifold 10. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hutton with those of Satou in order to provide a plug to close off any connectors in the manifold .

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARK A SHABMAN/           Examiner, Art Unit 2861